DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 03/29/2022 are acknowledged.  
In light of claim amendments and applicants’ arguments the previous 101 rejection is withdrawn. 
Applicants newly added limitations in the claim 1 and newly added claims 47-53, raise new issues.  Accordingly, new grounds of rejection, necessitated by applicant’s current amendments to the claims, has been made and previous 103 rejection is withdrawn.  
In addition to above, a new 112(a) written description rejections is made. 
Response to Arguments
Applicant’s arguments filed on 03/29/2022 have been fully considered but are moot in view of new grounds of rejection(s).    
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9, 12-17, 22 and 47-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
The independent claims 1 and 47 are drawn to a lyophilized pharmaceutical composition suitable for reconstitution into a liquid form for administration to a human patient, wherein the lyophilized pharmaceutical composition is stable at room temperature and the lyophilized pharmaceutical composition comprises: a) daptomycin and b) at least two different amino acids selected from alanine, arginine, asparagine, histidine, isoleucine, lysine, ornithine, phenylalanine, proline, threonine, tryptophan and tyrosine or its pharmaceutically acceptable salt or derivative thereof, wherein the molar ratio of daptomycin to amino acid(s) is from about 1:0.5 to about 1:6.
The recited properties, (i) “suitable for reconstitution into a liquid form”, and (ii) “stable” at room temperature, are highly depends on the components present in the composition, specifically, the recited amino acids. In addition, the “comprising” language does not exclude other components in the composition. Moreover, the recited “at least” means two different or more recited amino acids or all recited amino acids. 
The recited amino acids can be categorized into amino acids with positive charged side chains, amino acids with polar uncharged side chains, amino acids with hydrophobic or nonpolar side chains. Two amino acids can be hydrophobic or charged or combination etc. The amino acids can be in their derivatives forms. Charge of amino acid is critical for the recited properties for the claimed composition. However, no description is provided, specifically how the recited property is achieved with divergent amino acids at all possible conditions?
The specification exemplified, stability and reconstitution times of daptomycin compositions at targeted pH 6.2, with His and Arg in the presence of other components such as CaCl2, PPG etc at temperature 60oC in Table 5b. Also exemplified and tested with various excipients as shown in Table 5a. It seems the reconstitution times are lower/better in Table 5b. So, the description is very limited. 
No data is shown with other amino acids, other pH values or other temperature conditions. Since the recited properties are highly sensitive to the conditions and components in the composition, and in its absence of clear definition/description, which makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. Though, the data is optional for the claimed subject matter, however, if there is an unpredictability in the species, such as conditions and type of component(s) in the composition, then applicants need to describe these uncertainties and possible solutions, so that a skilled person can understand the claimed invention. So, the specification has not adequately shown sufficient description or examples for the claimed subject matter, to show possession of the invention as claimed.  
The question is with several recited divergent amino acids, in all possible combinations, at least two or can be all recited amino acids in all possible conditions, will the composition be capable of retain its property? Do applicants provide enough description for all the variables in the composition and their association towards the property, so that a skilled person in the art understands the claimed invention? 
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
(a) Actual reduction to practice and (b) Disclosure of drawings or structural chemical formulas:  
Applicants discuss the stability and reconstitution times of daptomycin compositions, exemplified with His and Arg in the presence of other components such as CaCl2, PPG etc at temperature 60oC, pH 6.2, see Table 5b. Also exemplified and tested with various excipients as shown in Table 5a. It seems the reconstitution times are lower/better in Table 5b. So, the description is very limited. 
Shown data in Examples 1-4 are associated with optimizing the conditions for the formulations. Though these can be a shown data for establishing the stability of formulation, but are very limited. For example, all formulations have at least one positively charged side chains. No data is shown or described for amino acids with hydrophobic or nonpolar side chains, such as combination of Ala and Phe, or Trp and Phe or more than three amino acids etc. 
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
Applicants are claim a lyophilized pharmaceutical composition that has a specific property and a functional ability. However, applicants have not described what structural features are required to meet the recited property and its functional requirement. A person of skill in the art would not know what physical and structural features are required for this limitation.  In essence, applicants are describing their invention by its end results, which is the property and its function, but not how these can be achieved.  So, that is not sufficient to meet the written description requirement.
Tian_2006 [International Journal of Pharmaceutics, 2006, 310, 175-186] describes protein/amino acid interactions in the solid state, specifically after freeze drying. A positive deviations for antibody/histidine and antibody/arginine freeze-dried samples obtained from their results demonstrated that molecular level interactions, such as ion–dipole or electrostatic interactions or hydrogen bonding, occur between antibodies and histidine or arginine. A negative deviation from linearity was detected for antibody/aspartic acid lyophilized samples which indicated partial amorphization of aspartic acid. No deviation from linearity as well as similar melting temperatures of antibody/glycine lyophilized samples indicated the absence of interactions between the antibodies and glycine upon freeze-drying [see abstract]. 
Tian_2007 [International Journal of Pharmaceutics, 2007, 335, 20-31] describes protective effects of amino acids on stabilizing protein secondary structure, and interactions between proteins and arginine. For example, upon freeze-drying, excipient-free anti-CD11a and anti-IgE antibodies underwent significant changes in their secondary structures. For both antibodies, the amount of intermolecular β-sheet substantially increased and the native conformation of intramolecular β-sheet content decreased considerably. The addition of amino acids to the formulations reduced protein secondary structure alterations in a concentration-dependent manner. Histidine and arginine appeared to be the most protective excipients (of the amino acids studied) in inhibiting protein secondary structural changes. Glycine is the least effective additive of those studied in preventing secondary structure changes upon freeze-drying.
So, it seems glycine, which has nonpolar side chain, shows different properties than that of charged side chain amino acid, which is Hist and Arg. 
In view of above evidences, it is clear that type of amino acid is critical in stabilizing daptomycin compositions in the lyophilized compositions. 
(d) Representative number of samples:  
Applicants describe just one example for claimed invention, which is the stability and reconstitution times of daptomycin compositions at targeted pH 6.2, with His and Arg in the presence of other components such as CaCl2, PPG etc at temperature 60oC in Table 5b. Also exemplified and tested with various excipients as shown in Table 5a. It seems the reconstitution times are lower/better in Table 5b. So, the description is very limited. Note that, as discussed above, with shown single combination of positive charged amino acids in the composition, does not provide written description for all broadly claimed subject matter and attain the recited property.  There is a very limited and this is not sufficient to describe the entire scope of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
I. Claims 1, 5-7, 9, 12-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al (US 8,835,382 B2) in view of Ajmera et al (International Journal of Pharmaceutics, 2014, 463, 98-107) and Mattern et al (Pharmaceutical Development and Technology, 1999, 4(2), 199-208).     
For claims 1, 13-14, 16-17:
O’Connor et al teach a solid lipopeptide compositions for reconstitution in aqueous diluent to form pharmaceutical compositions, wherein the lipopeptide compositions are prepared by converting a pharmaceutically acceptable aqueous solution including the lipopeptide into the solid lipopeptide composition (e.g., by lyophilization, spray drying or the like) and the solid lipopeptide composition can be subsequently reconstituted in an aqueous pharmaceutically acceptable diluent to form a pharmaceutical product for parenteral administration, wherein the composition comprises glycine or glycine, and wherein lipopeptide is daptomycin [see col.2, line to col.3, line 54].
O’Connor et al further exemplified a solid composition comprising 500 mg Dap and 238 mg glycine [see No.73 in Table 6], which is 1:0.48 ratio. 
The differences between O’Connor et al and instant claim are as follows:
(i) O’Connor et al silent on adding at least two different amino acids. 
(ii) O’Connor et al silent applicants specific recited concentration range.
With regard to (i) of above, Ajmera et al teaches advantages of adding two or more amino acids in stabilization of proteins during the spray drying [see abstract]. Ajmera et al teaches also showed one amino acid vs combination of amino acids and their advantages, wherein enzymatic activity is mostly more than 80% for combination of two or three amino acids, and for single amino acid the activity is mostly less than 80% [see Fig.1 and Fig.6]. Therefore, one would be motivated to add two or more amino acids to get better results. 
In addition, Mattern et al teach addition of Phe to Arg in the protein formulations inhibited crystallization during vacuum drying procedure [see abstract]. Mattern et al also teach that only four basic amino acids, Lys, Arg, Hist and Citrulline showed conspicuous glass transitions after they were freeze dried [see section Freeze-Drying of amino acids in Results and Discussion]. 
With regard to (ii) of above, the ratio taught by O’Connor et al is 1:0.48, which is very close and differed by 0.02, which is not significantly different. Regardless, this limitation is considered as an optimizable parameter and a skilled person in the art would determine the right range of concentrations through a routine experimentation. 
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
For claims 5 and 6:
Ajemera et al teach histidine as one of two different amino acids [see Table 4]. Salt of HCl is obvious over its base form because salt increases solubility and widely accepted common form in the art.
For claim 7:
Ajemera et al teach Arg as one of two different amino acids [see Table 4].
Mattern et al teach Phe as one of two different amino acids [see Table 3].
For claim 9:
Ajemera et al teach Arg as one of the at least two different amino acids [see Table 4].
For claim 12:
This claim is a product by process claim type and so the process steps do not have weight. The product, which is composition is obvious over the art as explained in For claim 1 above. 
For claim 15:
Since the claims are obvious over the prior art, as explained above, this property is therefore expected. 
For claim 22:
O’Connor et al also teach additional one or more excipient, such as sorbitol, sucrose or trehalose etc, in for their daptomycin formulations [see col.26, lines 14-24].
Based on the above established facts, all the claimed elements were known in the analogous prior art, specifically in pharmaceutical compositions of daptomycin and advantages of mixed different amino acids in the stabilization of protein formulations etc., and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Therefore, it is obvious to add additional amino acid to the formulations because of their advantages, specifically in stabilizing the formulations, as evidenced from the above cited prior art. The motivation to combine or add additional components in the analogous compositions, can originate from the expectation that the prior art components will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose. See MPEP 2144.07.
Generally, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. Thus, combining them flows logically from their having been individually taught in the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success. 
II. Claims 47-53 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al (US 8,835,382 B2) in view of Ajmera et al (International Journal of Pharmaceutics, 2014, 463, 98-107) and Mattern et al (Pharmaceutical Development and Technology, 1999, 4(2), 199-208).     
For claims 47-49:
O’Connor et al teach a solid lipopeptide compositions for reconstitution in aqueous diluent to form pharmaceutical compositions, wherein the lipopeptide compositions are prepared by converting a pharmaceutically acceptable aqueous solution including the lipopeptide into the solid lipopeptide composition (e.g., by lyophilization, spray drying or the like) and the solid lipopeptide composition can be subsequently reconstituted in an aqueous pharmaceutically acceptable diluent to form a pharmaceutical product for parenteral administration, wherein the composition comprises glycine or glycine, and wherein lipopeptide is daptomycin [see col.2, line to col.3, line 54].
O’Connor et al further exemplified a solid composition comprising 500 mg Dap and 238 mg glycine [see No.73 in Table 6], which is 1:0.48 ratio. 
The differences between O’Connor et al and instant claim are as follows:
(i) O’Connor et al silent on adding at least two different amino acids. 
(ii) O’Connor et al silent applicants specific recited concentration range.
With regard to (i) of above, Ajmera et al teaches advantages of adding two or more amino acids in stabilization of proteins during the spray drying [see abstract]. Ajmera et al teaches also showed one amino acid vs combination of amino acids and their advantages, wherein enzymatic activity is mostly more than 80% for combination of two or three amino acids, and for single amino acid the activity is mostly less than 80% [see Fig.1 and Fig.6]. Therefore, one would be motivated to add two or more amino acids to get better results. 
In addition, Mattern et al teach addition of Phe to Arg in the protein formulations inhibited crystallization during vacuum drying procedure [see abstract]. Mattern et al also teach that only four basic amino acids, Lys, Arg, Hist and Citrulline showed conspicuous glass transitions after they were freeze dried [see section Freeze-Drying of amino acids in Results and Discussion]. 
With regard to (ii) of above, the ratio taught by O’Connor et al is 1:0.48, which is very close and differed by 0.02, which is not significantly different. Regardless, this limitation is considered as an optimizable parameter and a skilled person in the art would determine the right range of concentrations through a routine experimentation. 
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
For claims 50-51:
The cited art established with Gly and Phe. The property of Ala falls in between Gly and Phe. So, a skilled person in the art would expect similar properties and skilled person in the art can also extrapolate to derivatives of Ala, such as NADA. 
For claims 52-53:
Since the claims are obvious over the prior art, as explained above, this property is therefore expected. 
Based on the above established facts, all the claimed elements were known in the analogous prior art, specifically in pharmaceutical compositions of daptomycin and advantages of mixed different amino acids in the stabilization of protein formulations etc., and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Therefore, it is obvious to add additional amino acid to the formulations because of their advantages, specifically in stabilizing the formulations, as evidenced from the above cited prior art. The motivation to combine or add additional components in the analogous compositions, can originate from the expectation that the prior art components will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose. See MPEP 2144.07.
Generally, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. Thus, combining them flows logically from their having been individually taught in the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658